Appeal l)isrnisscd and Opinion Filed October II, 2012




                                              In The
                                   (uitrt uf itiiat
                          Fiftji Jistrirt uf cxa at Ia11a

                                       No. 05-12-01367-CR

                            TIMOTHY WILLIAM PARKS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F12-00621-X

                                MEMORANDUM OPINION

                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

that this decision be certified below for observance. See TEx. R. App. P. 42.2(a).


                                                       PER CURIAM

Do Not Publish
TEX. R. App. P. 47
121 367F.U05